Woodward, J.:
There is no dispute as to the facts in this case. The Hilton-Dodge Transportation Company is a Georgia corporation, with its principal place of business in Savannah. Its business is the transportation of lumber between Atlantic ports from Philadelphia to Portland, Me. Among its vessels was the tug W. B. Keene, which was enrolled or registered in the custom house in the port of New York, and had painted upon its stern the words “ W. B. Keene, New York, N. Y.” On the 25th of March, 1916, while said tug was en route between Portland, Me., and New York, N. Y., an accident occurred which resulted in injuries to the right hand of William T. Charlton, chief engineer of the tug. The accident occurred while the tug was off New London, Conn., on Long Island Sound, and while the tug was engaged in interstate commerce. Mr. Charlton is a resident of Brooklyn, N. Y., and was hired in the port of New York. The question presented upon this appeal is whether the injuries are subject to compensation under the provisions of the Workmen’s Compensation Law of the State of New York.
*387The State Industrial Commission has held that the injuries are such as could be compensated under the laws of this State, and the appellant challenges this ruling.
Group 8 of section 2 of the Workmen’s Compensation Law (Consol. Laws, chap. 67; Laws of 1914, chap. 41) provides for the compensation of persons injured in the “ operation, within or without the State, including repair, of vessels other than vessels of other States or countries used in interstate or foreign commerce, when operated or repaired by the company,” and the respondent urges that this is sufficient to justify the award; that the mere fact that the owner of the vessel resides in Georgia is not sufficient to take the.case out of the operation of the statute. We are of the opinion, however, that the award may not be sustained; that the whole statute is to be read and construed, and that it does not undertake to charge corporations of a sister State, or of a foreign government, carrying on interstate or foreign commerce, with the burdens of this act.
The language of group 8 of section 2, it should be observed, does not hinge entirely upon the question of the “ vessels of other States or countries; ” it is the fact that the “ vessels of other States or countries ” are “used in interstate or foreign commerce,” which excepts them from the operation of the group. The vessels of any State or country, engaged in intrastate commerce, are unquestionably included in the group; the fact that in the conduct of such intrastate commerce they might pass outside oí territorial waters of the State would make no difference. If, however, they were engaged in interstate commerce then the clear language of the statute excludes them from its operations. It is the “ operation, within or without the State, * * * of vessels other than vessels of other States or countries used in interstate or foreign commerce ” which is declared to constitute a hazardous employment, and when any vessel of another State or country is shown to have been engaged in interstate or foreign commerce it is clearly beyond the jurisdiction of the Industrial Commission of the State of New York to impose a burden such as is contemplated by the Workmen’s Compensation Law. It is the operation of vessels in intrastate commerce, whether these vessels are of foreign or domestic ownership, that gives *388legitimate jurisdiction for the operation of the legislation of this State upon employees operating such vessels, and the effort to. make it cover the present case cannot find support in this court.
That the above is the true construction of group 8 is clear when we come to consider the provisions of section 114, for it is not to be doubted that this is a limitation upon this group. It provides that the “ provisions of this chapter shall apply to employers and employees engaged in intrastate * * * commerce * * * only to the extent that their mutual connection with intrastate work may and shall be clearly separable and distinguishable from interstate or foreign commerce,” with a like provision for those engaged in interstate or foreign commerce “ for whom a rule of liability or method of compensation has been or may be established by the Congress of the United States.” It is only when the employer and employee are mutually connected with intrastate work in such a manner that it may be clearly separable and distinguishable from interstate or foreign commerce that the chapter is to have effect, “ except that such employer and his employees working only in this State may, subject to the approval and in the manner provided by the Commission and so far as not forbidden by any act of Congress, accept and become bound by the provisions of this chapter in like manner and with the same effect in all respects as provided herein for other employers and their employees.”
In other words, the Workmen’s Compensation Law does not undertake to usurp the powers of Congress, or to legislate for persons or corporations not within its jurisdiction. . For those engaged in intrastate commerce in vessels, whether within or without the State, it provides for compensating employees, but it is careful to exclude all matters of interstate commerce, except under conditions which cannot offend against the laws of Congress; and the State Industrial Commission has no power to go beyond the limits fixed by the statute.
The award appealed from should be reversed.
All concurred, except Kellogg, P. J., who dissented, with opinion, in which Lyon, J., concurred.